              Case 1:20-cv-01213-EPG Document 25 Filed 09/21/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF CALIFORNIA
 7                                     FRESNO DIVISION
 8
 9   MARGARITA LUNA,                                 )   Case No. 1:20-cv-01213-EPG
                                                     )
10
            Plaintiff,                               )   ORDER GRANTING MOTION FOR LEAVE
11                                                   )   TO EXCEED 25-PAGE LIMIT FOR
                    vs.                              )   DEFENDANT’S OPPOSITION TO
12                                                   )   PLAINTIFF’S OPENING BRIEF
     KILOLO KIJAKAZI,                                )
13
     Acting Commissioner of Social Security,         )   (ECF No. 23)
14                                                   )
            Defendant.                               )
15                                                   )
16
17          Before the Court is Defendant’s motion for leave to exceed the 25-page limit for her
18   Opposition to Plaintiff’s Opening Brief. (ECF No. 23). Defendant requests to exceed the page
19   limitation so that Defendant may provide the requisite factual summary of the record in this case,
20   which is over 1500 pages, and to respond fully to the four separate issues Plaintiff has presented
21   in her Opening Brief.
22          Being sufficiently advised, IT IS ORDERED that Defendant’s motion for leave to exceed
23   the 25-page limit for her Opposition to Plaintiff’s Opening Brief (ECF No. 23) is granted.
24   IT IS SO ORDERED.

25
        Dated:     September 21, 2021                          /s/
26                                                       UNITED STATES MAGISTRATE JUDGE
27
28
